Citation Nr: 1122064	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right hip dislocation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to January 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2010, the Board remanded the case for additional development.  The requested development has been accomplished and the case has returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to May 24, 2010, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

2.  On VA examination dated May 24, 2010 forward flexion of the lumbar spine was 0 to 80 degrees diminished to 0 to 30 degrees with repetition.  

3.  For the period prior to May 24, 2010, there is no evidence of hip flexion limited to 30 degrees or limitation of abduction of the thigh, motion lost beyond 10 degrees.

4.  On VA examination dated May 24, 2010, right hip flexion was 0 to 30 degrees diminished to 0 to 20 degrees with repetition.  




CONCLUSIONS OF LAW

1.  For the period prior to May 24, 2010, the criteria for an evaluation greater than 20 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).  

2.  Effective May 24, 2010, the criteria for a 40 percent evaluation, and no more, for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.  

3.  For the period prior to May 24, 2010, the criteria for an evaluation greater than 10 percent for residuals of a right hip dislocation are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5253 (2010).  

4.  Effective May 24, 2010, the criteria for a 30 percent evaluation, and no more, for residuals of a right hip dislocation are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5253.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In May 2010, the RO notified the Veteran of the information and evidence needed to substantiate a claim for increase, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided information regarding how VA determines disability ratings and effective dates.  Applicable rating criteria were set forth in the March 2006 statement of the case.  The claims were most recently readjudicated in the March 2011 supplemental statement of the case.  

With regard to the pending claim for a higher evaluation for the right hip, the issue has been phrased as an initial disability evaluation.  Thus, as service connection, an initial rating, and an effective date have been assigned, the requirements of 38 U.S.C.A. § 5103(a) have been met.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains VA medical records and private medical records.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided VA examinations in November 2004 and May 2010.  The examinations are adequate for rating purposes.  

As there is no evidence that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that the evaluations currently assigned for his lumbar spine and right hip do not adequately reflect the severity of his disabilities.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

	Lumbar spine

In December 2004, the RO granted entitlement to service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent evaluation from September 27, 2002 and a 20 percent evaluation from November 12, 2004.  In January 2005, the Veteran submitted a statement indicating that he agreed with the decision.  

Additional medical evidence was received in February 2005, which was apparently construed as a claim for increase.  In April and June 2005, the RO continued the assigned 20 percent evaluation for the Veteran's service-connected lumbar spine disability.  The Veteran disagreed and subsequently perfected this appeal.  

The Veteran's service-connected lumbar spine disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).  The General Rating Formula for Diseases and Injuries of the Spine applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  Under the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).  

For VA purposes, normal range of motion of the thoracolumbar spine is flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, and rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  

On VA spine examination in November 2004, the Veteran reported that he could get flare-ups with strenuous activity, stooping, bending and lifting.  On physical examination, range of motion of the lumbar spine was: forward flexion to 60 degrees; backward extension to 10 degrees; lateral flexion bilaterally to 20 degrees; and rotation bilaterally to 20 degrees.  All of the movements were painful and he stopped when the pain started.  There was no fatigue, weakness or lack of endurance, and limitation was secondary to pain.  Repetitive motion did not increase the loss of range of motion.  The examiner noted that it would be mere speculation to estimate range of motion loss with a flare-up.  There was no spasm, weakness, tenderness, postural abnormalities or fixed deformities.  X-rays showed degenerative disc disease at the L5-S1 level; and small degenerative spurs anteriorly throughout the remainder of the lumbar spine.  Diagnosis was lumbosacral strain and degenerative disc disease.  

On VA peripheral nerves examination in November 2004, the Veteran reported pain in both legs radiating up to the neck and arms.  On examination, the Veteran could walk on his toes and heels, but jogged poorly.  Strength of the quadriceps, hamstrings, gastrocs, anterior tibials, and peroneal muscles were all good.  Lumbar motions were full.  Reflexes at the knees and ankles were symmetric and active.  Babinski signs were absent.  Traced figures were slightly slow in the extremities.  Vibration was normal in the extremities and joint sense was normal in the toes.  The examiner noted back, hip, neck and arm pains for 50 years since an automobile accident, now with poor jogging and slightly slow interpretation of trace figures in the hands and feet.  However, strength, reflexes, and muscle bulk were normal.  

Private records dated in January 2005 show the Veteran was seen for evaluation of back pain.  He reported increased symptoms over the last few years and progressive debility.  On physical examination, range of motion of the spine was limited to about 100 degrees of forward flexion.  There was no palpable tenderness over the lumbar spine.  Strength in the lower extremities was normal.  Sensorium was intact and reflexes were 1+ and symmetrical.  

VA medical center records show complaints and treatment related to chronic low back pain.  

The Veteran most recently underwent a VA examination in May 2010.  He denied any incapacitating episodes.  The pain radiates bilaterally to his knees and he reported right greater than left lower extremity weakness.  He can walk and stand for 10 minutes.  The pain is constant, with a normal pain level of a 7 on a scale of 1-10.  When the pain gets real bad it goes to a 9 and he has to spend most of his day lying down.  He has difficulty putting on his shoes and socks because of back pain.  On physical examination, range of motion of the lumbar spine was: forward flexion to 80 degrees, diminished to 30 degrees with repetition; backward extension to 20 degrees, diminished to 10 degrees with repetition; right lateral flexion to 10 degrees; left lateral flexion to 20 degrees; right rotation to 10 degrees; and left rotation to 20 degrees.  There was pain at the end range for all ranges tested.  Other than flexion and extension, there was no change with repetition.  The Veteran was nontender to palpation and there was no objective evidence of pain or spasm.  Right lower extremity strength was grade 3+ proximally with back and hip pain and grade 4+ distally with back and hip pain.  Left lower extremity strength was grade 5- proximally with low back pain and grade 5 distally.  Sensation was intact to light touch in both lower extremities.  Deep tendon reflexes were grade 1+ at the knees and ankles.  Toes were down going and toe proprioception was intact.  Impression was lumbar spine degenerative joint disease.  The examiner noted that there likely would be limits on functional ability during repeated use and the ability to bend as well as walk and stand would be diminished.  

In a June 2010 addendum, the examiner noted that as far as neurological impairment, the Veteran had weakness associated with pain, more so on the right lower extremity than left lower extremity, but there were no specific nerves involved.  

In the April 2011 informal hearing presentation, the representative argued that a 40 percent evaluation was warranted based on the May 2010 VA examination showing flexion diminished to 30 degrees on repetitive movement.  

On review, the criteria for a 40 percent evaluation, and no more, are met effective May 24, 2010, which is the date of VA examination showing forward flexion limited to 30 degrees following repetition.  Prior to this date, evidence of record does not show forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Board acknowledges the Veteran's reports of pain and decreased ability to walk and bend.  Objective findings prior to May 24, 2010, however, do not support a higher evaluation based on functional impairment due to pain on motion or other factors.  See DeLuca.  The Board has effectively assigned staged ratings.  See Hart.  

In considering the merits of the claim, the Board notes that there is no evidence of incapacitating episodes as defined by the rating schedule and there is no basis for evaluating this case under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Finally, the Board has considered whether a separate evaluation is warranted for any associated neurologic abnormalities.  The Board acknowledges the Veteran's complaints and the findings of lower extremity weakness associated with pain.  Evidence of record, however, does not show a confirmed diagnosis of radiculopathy and the most recent examiner indicated that there were no specific nerves involved.  The Board further acknowledges the Veteran's May 2010 report that he has had bladder incontinence for the past 8 months.  The Veteran, however, also stated that he was diagnosed with prostate cancer 8 months ago.  There is no indication that any bladder incontinence is related to the service-connected back disability.  On review, there is no basis for assigning separate evaluations based on any associated neurologic impairment.  

	Right hip

In February 2005, the RO granted entitlement to service connection for residuals, right hip dislocation and assigned a 10 percent evaluation effective May 4, 2004.  In April and June 2005, the RO continued the assigned 10 percent evaluation for the Veteran's service-connected right hip disability.  The Veteran disagreed and subsequently perfected this appeal.  

The Veteran's right hip disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Under this provision, limitation of thigh flexion is rated as follows: limited to 45 degrees (10 percent); limited to 30 degrees (20 percent); limited to 20 degrees (30 percent); and limited to 10 degrees (40 percent).  

A 10 percent evaluation is warranted when thigh extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  

Impairment of the thigh is evaluated as follows: limitation of rotation of, cannot toe-out more than 15 degrees, affected leg (10 percent); limitation of adduction of, cannot cross legs (10 percent); and limitation of abduction of, motion lost beyond 10 degrees (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5253.

On VA joints examination in November 2004, the Veteran reported daily right hip pain.  He has stiffness in the morning and can get increased problems if he sits too long, stands too long, or walks too far.  He uses a cane.  He can walk about 2 city blocks.  He is unable to run or do sports.  On physical examination, range of motion of the right hip was: flexion to 90 degrees; abduction to 20 degrees; adduction to 10 degrees; and extension to 10 degrees.  The Veteran had pain and stopped when the pain started.  There was no fatigue, weakness or lack of endurance, and limitation of motion was secondary to pain.  Repetitive motion did not cause increased loss of motion and the examiner stated it would be mere speculation to estimate range of motion or loss with a flare-up.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement or guarding.  There was no ankylosis.  The Veteran walked with a limp.  X-rays showed minimal degenerative changes of the right hip without fracture or dislocation.  Diagnosis was dislocation right hip with residuals.  

On VA peripheral nerves examination in November 2004, range of motion of both hips was reported as normal.  

Private record dated in January 2005 indicates the Veteran was seen with complaints of right hip pain.  He reported worsening symptoms over the last few years and progressive debility.  He had to give up playing golf about 1 year ago because he could no longer tolerate walking any distance at all due to hip pain.  On physical examination, range of motion of the right hip was limited to slightly less than 90 degrees of flexion.  Internal and external rotation were limited somewhat as well.  He had pain in the hip at extremes of flexion and internal and external rotation.  He ambulated with a mild limp on the right.  The examiner noted that the progressive degenerative changes in the hip were causing gait disturbance.  

In a May 2005 statement, the Veteran reported that because of the right hip dislocation, he could no longer perform normal every day chores.  He indicated that he could not walk without a cane and that the pain was excruciating.  

VA medical center records show complaints and treatment for right hip pain.  

The Veteran most recently underwent a VA examination in May 2010.  He reported that his hip gives way but does not lock.  He can walk and stand for 10 minutes.  Walking and standing beyond 10 minutes makes him worse, as does sitting.  He feels better when he stretches his hip back.  He denied any flares.  He stated that the pain was an 8 to 9 constantly.  He has difficulty lifting his leg to dress his lower extremity.  On physical examination, range of motion of the right hip was: flexion to 30 degrees, diminished to 20 degrees with repetition; abduction to 20 degrees; adduction to 10 degrees; external rotation to 20 degrees; and internal rotation to 15 degrees.  Other than flexion, there was no change with repetition.  The Veteran was tender to palpation along the posterolateral surface of his hip.  Gait reveals that he puts more weight on the left side than on his right.  Impression was right hip degenerative joint disease.  The examiner stated that the Veteran would likely have diminished sitting tolerance as well as diminished standing and walking ability.  

In the April 2011 informal hearing presentation, the representative argued that a 30 percent evaluation was warranted based on the May 2010 VA examination, which showed hip flexion diminished to 20 degrees with repetitive motion.  

On review, the criteria for a 30 percent evaluation, and no more, are met effective May 24, 2010, which is the date of VA examination showing hip flexion limited to 20 degrees following repetitive motion.  Prior to this date, an evaluation greater than 10 percent was not warranted.  Evidence of record did not show flexion limited to 30 degrees or limitation of abduction, motion lost beyond 10 degrees.  The Board acknowledges the Veteran's reports of pain and decreased ability to participate in various activities.  Objective findings prior to May 24, 2010, however, do not support a higher evaluation based on functional impairment due to pain on motion or other factors.  See DeLuca.  The Board has effectively assigned staged ratings.  See Fenderson.  
 
There is no evidence of hip ankylosis, flail joint, or impairment of the femur and Diagnostic Codes 5250, 5254, and 5255 are not for application.  

With regard to the issues decided herein, the Board has also considered whether referral for an extraschedular evaluation is necessary.  In this regard, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for an extraschedular evaluation is required.  Id.  The Board further notes that there is nothing exceptional or unusual about the disability picture related to the Veteran's lumbar spine and right hip disabilities, and there is no evidence of related frequent hospitalizations or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  

Finally, the Board acknowledges the May 2010 VA examiner's statement that the Veteran would have difficulty doing jobs that require any more than occasional walking and standing as well as jobs that require any more than occasional bending or lifting.  The examiner also stated, however, that the Veteran would have no limits on sedentary jobs provided he was given the proper ergonomic support.  On review, evidence of record suggests that the Veteran is retired and there is no indication that he is precluded from all forms of gainful employment solely due to service-connected disabilities.  Thus, the Board finds that a claim for a total disability evaluation based on individual unemployability (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

For the period prior to May 24, 2010, an evaluation greater than 20 percent for degenerative disc disease of the lumbar spine is denied.

Effective May 24, 2010, a 40 percent evaluation, and no more, for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period prior to May 24, 2010, an evaluation greater than 10 percent for residuals of a right hip dislocation is denied.

Effective May 24, 2010, a 30 percent evaluation, and no more, for residuals of a right hip dislocation is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


